DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 13 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ma (CN 107417715 A).

Regarding Claims 1, 4-5, 13, Ma teaches a material represented by CF7 (page 7):


    PNG
    media_image1.png
    178
    275
    media_image1.png
    Greyscale

	CF7 reads on applicants’ Formula 1 wherein Y = phenyl; X1-X9 = CR(s), R(s) = H; R10 is H; R11 = phenyl (per claims 1, 4-5, 13).
Regarding Claims 20-21, Ma teaches an OLED (machine trans. page 5):

    PNG
    media_image2.png
    145
    242
    media_image2.png
    Greyscale

CF7 is used as a host material (machine trans. page 25) (per claim 20), a TADF material (machine trans. page 12) (per claim 21).

Allowable Subject Matter
Claims 2-3, 6-11, 14-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
R10 and R11 (per claim 2)
R10 (per claim 3)
Y (per claim 6)
Compounds (per claims 7, 14, 19)
X1-X9 (per claims 8-12, 15-18)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786